Citation Nr: 1401909	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to October 13, 2011, and higher than 70 percent thereafter. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from August 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in October 2009 and the transcript is of record. 

The Board remanded this case in November 2010 and again in August 2011.  During the pendency of this appeal, the RO awarded the Veteran an increased rating of 70 percent for PTSD, but only effective October 13, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal for the period prior to October 13, 2011, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately phrased above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the prior remand, it was noted that a February 2009 rating decision denied a claim for service connection for hepatitis C.  The Veteran provided his notice of disagreement (NOD) in a March 2009 statement.  The Board remanded the claim to allow the RO to provide the Veteran with a statement of the case (SOC) on the issue.  The RO issued a SOC in January 2011.  The veteran submitted his substantive appeal (VA Form 9), the next month and requested a video conference before a Veterans Law Judge (VLJ).  The RO noted his request for a personal hearing and indicated that he would be notified when a hearing could be scheduled.  From a review of the claims file and his Virtual VA file it does not appear that a hearing was scheduled.  Nor does it appear that the Veteran withdrew his hearing request.  Therefore the RO should schedule the Veteran for a video conference.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate steps in order to schedule the Appellant for a video conference with a Veterans Law Judge of the Board sitting at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


